Citation Nr: 0629266	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for residuals of a 
right great toenail injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had honorable active service from August 1959 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the veteran's claim for 
entitlement to service connection for residuals of a right 
great toenail injury and residuals of a right ankle sprain.  

The issue of service connection for residuals of a right 
great toenail injury is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

At his hearing before the undersigned via video conference 
held in May 2006, the veteran withdrew the matter of 
entitlement to service connection for residuals of a right 
ankle sprain.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  At a hearing 
before the undersigned via video conference was held in May 
2006, the veteran withdrew the matter of entitlement to 
service connection for residuals of a right ankle sprain.  
Accordingly, that matter will not be addressed further in 
this decision.

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal of service connection for a right ankle disability 
has been withdrawn and is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The duty to 
assist specifically includes obtaining all relevant records 
adequately identified by the claimant with proper 
authorization for their receipt.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2006).  

The duty to assist also includes obtaining a medical opinion 
if the evidence shows the presence of a current disability, 
and indicates the disability may be associated with service 
or the evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  In this case, the evidence shows 
that the veteran's right great toenail was infected during 
service, that he has received post service treatment for his 
toenails, and there is a lack of competent medical evidence 
to decide the claim.  On remand, the veteran should be 
provided a VA examination to determine the nature and 
etiology of any right great toenail disorder.  

During the May 2006 hearing before the undersigned, the 
veteran testified that he continued to receive treatment for 
his toenail disorder at the Biloxi, Mississippi VA Medical 
Center (Board Hearing Transcript at pp. 6-7).  VA should 
obtain these records, and any other medical records 
pertaining to the disorder, not presently associated with the 
veteran's claim file.

Accordingly, the case is REMANDED for the following action:

1.	VA should obtain the veteran's records 
reflecting treatment for his right 
great toenail from the Gulfport VA 
Regional Medical Center (to include 
records from the Biloxi facility) dated 
from July 2004 to present.  All medical 
records received should be associated 
with the claims file.  

2.	The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right great toenail 
disorder.  All required tests and 
studies should be completed as 
appropriate.  For any right great 
toenail disorder identified, the 
examiner is requested to indicate 
whether there is a 50 percent 
probability or greater that it is 
related to service.  The claims file 
should be provided to and reviewed by 
the examiner, including the veteran's 
service medical records and the 2004 VA 
outpatient treatment records, and the 
examiner should indicate in the report 
that the claims file has been reviewed.

3.	Thereafter, VA should readjudicate the 
claim.  All applicable laws and 
regulations should be considered.  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



